Citation Nr: 1730307	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-57 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to March 29, 2016 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for the residuals of an open fracture of the right tibia and fibula.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1987 to April 1992; from November 2001 to June 2002; and from April 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2016 rating decision and a December 2016 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for the residuals of an open fracture of the right tibia and fibula is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was denied in an October 2011 rating decision; he did not submit a notice of disagreement within one year of notice of this decision, and new and material evidence was not received within the appeal period. 

2.  The Veteran's claim to reopen his claim for service connection for PTSD was denied in a December 2013 rating decision; he did not submit a notice of disagreement within one year of notice of this decision, and new and material evidence was not received within the appeal period.

3.  The Veteran's next claim to reopen his claim for service connection for PTSD was received on March 29, 2016; a September 2016 rating decision granted service connection for PTSD on the basis of this request. 

CONCLUSION OF LAW

The criteria for an effective date prior to March 29, 2016 for service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.400(q), (r) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

This appeal arises from disagreement with the effective date assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  .  

As noted, in this case, the Veteran's claim for an earlier effective date rests on the interpretation and application of the relevant law.  The VA's duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim at this time.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

As such, the Board will proceed with consideration of the Veteran's appeal.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date of service connection of March 20, 2013 for his PTSD.  He states that he submitted a claim to reopen his previously denied claim for service connection for PTSD on that date.  

Generally, for an original claim or a claim reopened after final adjudication, the effective date can be no earlier than the date of the claim.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400 (2016) (stating that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i); see 38 U.S.C. § 5110(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  If a claimant does not appeal an RO or Board decision assigning an effective date for service connection, the decision becomes final.  See Person v. Brown, 5 Vet. App. 449, 450 (1993); see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.").  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2), (r).

The record shows that the Veteran's initial claim for service connection for PTSD was received in July 2010.  It was denied in an October 2011 rating decision, and the Veteran was notified of this decision in an October 2011 letter.  He did not submit a notice of disagreement with this decision, and no new and material evidence was received within the appeal period.  The October 2011 rating decision is therefore final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016).  

Thereafter, the Veteran submitted a claim to reopen his claim for service connection for PTSD on March 20, 2013.  3/20/2013 VBMS, VA 21-526b, Veteran Supplemental Claim, p. 1.  The claim to reopen was denied in a December 2013 rating decision, and the Veteran was notified of this decision in a December 2013 letter.  He did not submit a notice of disagreement with this decision, and no new and material evidence was received within the appeal period.  The December 2013 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A review of the record shows that the Veteran did not submit another claim to reopen his claim for service connection for PTSD until March 29, 2016.  3/20/2013 VBMS, VA 21-526b, Veteran Supplemental Claim, p. 1.  After the receipt of this claim, service connection for PTSD was granted in a September 2016 rating decision.  The effective date of service connection was March 29, 2016, the date of receipt of the new claim.  

The Board finds that the March 29, 2016 effective date for service connection for PTSD is the earliest possible effective date that can be assigned by law.  The October 2011 rating decision that denied entitlement to service connection for PTSD is final, and the December 2013 rating decision that declined to reopen the claim is also final.  The Veteran did not submit another claim to reopen his claim until March 29, 2016.  He does not contend that there were any unadjudicated claims prior to this date, and none are shown by the record.  By regulation, the effective date for service connection for claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  In this case, the date of receipt of the new claim is March 29, 2016.  The date of entitlement cannot provide for an effective date prior to March 29, 2016 as, even assuming entitlement existed prior to March 29, 2016, the claim was not received until that date.  Therefore, the Board finds that March 29, 2016 is the correct effective date, and there is no basis for an effective date for service connection for PTSD prior to this date.  38 C.F.R. § 3.400(q), (r); see 38 C.F.R. § 19.5 (2016) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  


ORDER

An effective date prior to March 29, 2016 for the grant of service connection for PTSD disorder is denied. 


REMAND

The Veteran contends that he is entitled to a rating in excess of 20 percent for the residuals of an open fracture of the right tibia and fibula.

The Veteran, in his February 2017 VA Form 9, Appeal to Board of Veterans' Appeals, states that the pain in his right leg is becoming worse.  He requests a new examination of his disability.  

The record shows that the most recent VA examination of the Veteran's right leg was conducted in October 2016.  He has not been afforded an examination since the receipt of his February 2017 substantive appeal.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing VA Gen. Coun. Prec. Op. 11-95 and finding that the Board erred by not requiring a new audiology examination after the veteran had complained of worsening hearing problems).  

As a remand is necessary and the Veteran receives treatment from VA, updated treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records since December 2016 and associate them with the claims file.

2.  After completing #1, schedule the Veteran for a VA medical examination of the right leg for the purpose of determining the current nature and severity of his the residuals of an open fracture of the right tibia and fibula.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, of the opposite joint, and while weight-bearing and nonweight-bearing.  All range of motions relating to the residuals of an open fracture of the right tibia and fibula should be recorded.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


